WRIGHT, J.
to the jury. Woods has taken from the defendant the horse in dispute, by a writ of replevin, and now has it. The defendant denies the detention and claims property in herself. There seems no dispute as to the detention — the only question is, as to the property. If you find the property in the plaintiff, your verdict will be that the defendant is guilty, and you will assess adequate damages for the detention of the horse. If the property is in the defendant, your verdict will be for her, and then you will find if she had a right to possession on the 6th Sept., 1832, the time the 505] *suit was commenced, and give her damages to indemnify her for the value of the horse as thereby sustained.
Verdict for defendant, and $58 damages to her for the injury.
THE COURT inquired of the clerk how the fact was, and was informed that twelve persons were sworn upon the jury, and continued upon it until the verdict; but that in transcribing the list into the book, he had accidentally omitted to copy one name.
THE COURT then said, we know, as do counsel, that the jury consisted of twelve — they were frequently called over, and- counted in presence of us all. The fact, therefore opposes the motion. It would be strange if we were without power to correct such a clerical mistake as is contended. We have, however, no doubt of the power 'or of the propriety of its exercise in this case. The clerk may amend the journal by inserting the omitted name.
The motion is overruled.